Name: 2002/20/EC: Commission Decision of 11 January 2002 amending Decision 96/606/EC laying down special conditions governing imports of fishery and aquaculture products originating in Uruguay (Text with EEA relevance) (notified under document number C(2001) 4983)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  tariff policy;  fisheries;  America;  trade
 Date Published: 2002-01-12

 Avis juridique important|32002D00202002/20/EC: Commission Decision of 11 January 2002 amending Decision 96/606/EC laying down special conditions governing imports of fishery and aquaculture products originating in Uruguay (Text with EEA relevance) (notified under document number C(2001) 4983) Official Journal L 010 , 12/01/2002 P. 0075 - 0078Commission Decisionof 11 January 2002amending Decision 96/606/EC laying down special conditions governing imports of fishery and aquaculture products originating in Uruguay(notified under document number C(2001) 4983)(Text with EEA relevance)(2002/20/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products(1), as last amended by Directive 97/79/EC(2), and in particular Article 11(5) thereof,Whereas:(1) Commission Decision 96/606/EC of 11 October 1996 laying down special conditions governing imports of fishery and aquaculture products originating in Uruguay(3), states that the "Ministerio de GanaderÃ ­a, Agricultura y Pesca - Instituto Nacional de Pesca (INAPE)" is to be the competent authority in Uruguay for verifying and certifying compliance of fishery and aquaculture products with the requirements of Directive 91/493/EEC.(2) Following a restructuring of the Uruguayan administration, the competent authority for issuing health certificates for fishery products has changed to the "DirecciÃ ³n Nacional de Recursos AcuÃ ¡ticos (Dinara) del Ministerio de GanaderÃ ­a, Agricultura y Pesca". This new authority is capable of effectively verifying the application of the laws in force.(3) Furthermore, since Uruguay wishes to export to the Community frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods and the Competent authorities of this country have given the guarantee that these products will be either sterilised, or heat-treated according to the requirements of Commission Decision 93/25/EEC of 11 December 1992 approving certain treatments to inhibit the development of pathogenic micro-organisms in bivalve molluscs and marine gastropods(4), as amended by Decision 97/275/EC(5), the Commission has adopted Decision 2002/19/EC laying down special conditions for the import of bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Uruguay(6).(4) The wording of Decision 96/606/EC should be aligned on the wording of more recently adopted Commission Decisions, laying down special conditions governing imports of fishery and aquaculture products originating in certain third countries.(5) Decision 96/606/EC should therefore be amended accordingly.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 96/606/EC is amended as follows:1. Article 1 is replaced by the following: "Article 1The 'DirecciÃ ³n Nacional de Recursos AcuÃ ¡ticos (Dinara) del Ministerio de GanaderÃ ­a, Agricultura y Pesca' shall be the competent authority in Uruguay for verifying and certifying compliance of fishery and aquaculture products with the requirements of Directive 91/493/EEC.";2. in Article 2 point 3 is replaced by the following: "3. except in the case of frozen fishery products in bulk and intended for the manufacture of preserved foods, all packages must bear the word 'URUGUAY' and the approval/registration number of the establishment, factory vessel, cold store or freezer vessel of origin in indelible letters";3. in Article 3 paragraph 2 is replaced by the following: "2. Certificates must bear the name, capacity and signature of the representative of the Dinara and the latter's official stamp in a colour different from that of other endorsements.";4. Annex A is replaced by the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 11 January 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 15.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 269, 22.10.1996, p. 18.(4) OJ L 16, 25.1.1993, p. 22.(5) OJ L 46, 19.2.1991, p. 1.(6) See page 73 of this Official Journal.ANNEX"ANNEX A>PIC FILE= "L_2002010EN.007703.TIF">>PIC FILE= "L_2002010EN.007801.TIF">"